Citation Nr: 1503362	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO. 12-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating from March 14, 2007 to July 25, 2011 for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 and April 1973 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of background, the RO granted an increased, staged rating of 100 percent for non-Hodgkin's lymphoma from November 2, 2004 to March 14, 2007. In January 2012 the Veteran filed a statement indicating that his cancer was not in remission on March 14, 2007, and therefore his 100 percent rating should have continued past that date. The RO denied this claim in a September 2012 supplemental statement of the case. The Veteran subsequently filed a timely substantive appeal, and clearly expressed disagreement once more with the noncompensable rating assigned beginning on March 14, 2007. The RO subsequently granted an increased rating of 100 percent for the Veteran's non-Hodgkin's lymphoma, effective July 25, 2011, in a February 2013 rating decision. 

However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. Thus, the issue of entitlement to a compensable rating from March 14, 2007 to July 25, 2011 has been timely appealed and is properly before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the RO denied entitlement to TDIU in a March 2014 rating decision. Since that decision, the Veteran has not filed a notice of disagreement nor submitted additional evidence of unemployability. As such, the issue of entitlement to TDIU has not been re-raised by the record.

Further, the Board notes that the Veteran is already rated as 100 percent disabled based on the schedular criteria. While the Board notes that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation, the Veteran is already in receipt of special monthly compensation, which was continued in the same March 2014 rating decision. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). Therefore, the issue of TDIU is moot. The RO noted in the March 2014 rating decision that should the Veteran's overall compensation change the issue of entitlement to TDIU will be revisited at that time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the Veteran has repeatedly indicated, most recently in correspondence attached to his October 2012 substantive appeal, that he has in his possession CDs containing images from CT scans conducted in 2007 and 2009. While there are CT reports associated with the claims file, the images themselves are not. As the Veteran is asserting that the images clearly show that his non-Hodgkin's lymphoma was present as early as 2009, the Board finds the records are relevant to the Veteran's claim, and therefore the claim must be remanded so that the Veteran can be contacted and the records requested. 38 C.F.R. § 3.159(c)(1).

Further, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has indicated that the images discussed above clearly show his lymphoma was present prior to July 2011. If, and only if, the images identified by the Veteran are successfully obtained, the claims file should be forwarded to an appropriate medical professional to obtain an opinion interpreting the results of the CT scans and other evidence of record in order to determine whether the Veteran had active non-Hodgkin's lymphoma prior to July 2011.

While on remand, appropriate efforts must be made to obtain any further VA outstanding and relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he either authorize for release or personally submit all private treatment records in his possession concerning his non-Hodgkin's lymphoma, to include CDs containing copies of CT scan images taken in 2007 and 2009. See October 2012 Substantive Appeal and Addendum Documents.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant VA treatment records from December 2013 forward, to include from the Hampton VA Medical Center.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, if, and only if, the images identified in Directive 1 are submitted, obtain an opinion from an appropriate medical professional to determine whether the Veteran had active non-Hodgkin's lymphoma prior to July 2011. The claims folder must be made available to the reviewer. After reviewing the claims file, the reviewer should answer the following question:

a) Did the Veteran have active non-Hodgkin's lymphoma at any point from March 14, 2007 to July 25, 2011, based on the evidence of record?

b) If so, as of what date does the medical evidence reflect active non-Hodgkin's lymphoma?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to a January 2013 medical opinion indicating that the mass noted in 2009 was related to the 2011 confirmed diagnosis of non-Hodgkin's lymphoma, and a February 2011 examination indicating that there was no evidence of active disease between March 2007 and July 2011.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

